[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PHANTOM PARTNERSHIP MOTION TO SET ASIDEJUDGMENT
The motion to Set Aside Judgment is denied for the following reasons:
1. Although this motion is brought pursuant to Connecticut Practice Book Section 320 which provides that such motion "must be filed within five days after the day . . . judgment rendered" and this motion was filed after the five day limitation, the court is satisfied that there was good cause for the late filing and extends the time of filing to this date.
2. Connecticut Practice Book Section 320 refers to a Motion to Set Aside the verdict and applies only to jury cases and does not apply to nonjury cases such as this. See W. Moller and W. Horton, Connecticut Practice Book Annotated, Section 320.
3. The grounds for the motion are a restatement of the evidence presented at the trial of the case and does not warrant a review by the trial judge.
Harold M. Missal State Judge Referee CT Page 10855